      Case 4:19-cv-00347-MW-MAF Document 64 Filed 06/24/21 Page 1 of 6




          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

HARLEY D. ROOT, JR., and
MELISA D. JOBE,

      Plaintiffs,

vs.                                CASE NO: 4:19-cv-00347-MW-MAF

WALT MCNEIL,
Leon County Sheriff,
et al.

     Defendants.
_______________________/

                                 ORDER

      This Cause comes before the Court upon sua sponte review. Plaintiffs

initiated this case in state court; and Defendant McNeil removed the case to

this Court on July 29, 2019. ECF No. 1. Plaintiffs filed an amended complaint,

ECF No. 6, presenting claims pursuant to 42 U.S.C. § 1983, alleging false

arrest and imprisonment, battery, assault, and excessive force. At the time,

Plaintiffs were represented by counsel; however, they are now proceeding

pro se. See ECF Nos. 23, 53. Over the course of this case, Plaintiffs have

failed to properly respond to Defendants’ discovery requests and failed to

comply with Court orders. For the reasons set forth below, Plaintiff’s case

should be dismissed.
      Case 4:19-cv-00347-MW-MAF Document 64 Filed 06/24/21 Page 2 of 6

                                                                      Page 2 of 6


 I.   Procedural History

      A brief discussion of the procedural history of the case is warranted.

This case was stayed from December 18, 2019, through July 1, 2020, and,

again for a second period from February 21, 2021, through March 11, 2021.

See ECF Nos. 22, 36, 53, and 57. The Court issued several orders directing

Plaintiffs to expedite their responses to Defendants’ requests. ECF Nos. 42,

44, and 60. In particular, the Court noted, “Plaintiff Root has refused to

respond to the discovery requests, for unexplained reasons with which his

counsel cannot agree.” ECF No. 44. The Court set the discovery deadline

for May 21, 2021. ECF No. 60.

      Dispositive motions were due June 11, 2021, but the Court stayed the

deadline after receiving the parties’ recent status reports. See ECF Nos. 60,

61, 62, and 63. On April 27, 2021, Defendants filed a unilateral status report

because Plaintiffs refused to approve a drafted joint status report. ECF

No. 61. According to the status report, Plaintiffs did not serve formal

responses to Defendants’ first requests to produce, which were propounded

on August 29, 2019, although Plaintiffs provided copies of certain responsive

records. Id., p. 2-3. On June 3, 2021, the parties filed a joint status report

regarding discovery. ECF No. 62. Still, the report reiterated that Plaintiffs had




Case No.: 4:19-cv-00347-MW-MAF
       Case 4:19-cv-00347-MW-MAF Document 64 Filed 06/24/21 Page 3 of 6

                                                                       Page 3 of 6


not served formal responses to the Defendants’ discovery requests although

they provided counsel with copies of certain responsive requests. Id.

       Concerned that Plaintiffs might be blocking discovery and were not

acting in good faith, the Court issued an Order directing Plaintiffs to show

cause for their failure to comply with the Court’s orders and their failure to

formally respond to Defendants’ discovery requests. ECF No. 63. The Court

warned that Plaintiffs’ failure to comply with any Court order, including

discovery orders, could result in sanctions up to and including dismissal.

Plaintiffs’ responses to the Court’s order to show cause were due no later

than June 23, 2021. Id. Plaintiffs did not file any response. Dismissal is

warranted.

 II.   Plaintiffs Failed to Obey the Court’s Discovery Orders.

       Pursuant to Fed. R. Civ. P. 37(b)(2), if a party fails to obey the Court’s

discovery order, the court has the discretion to “issue further just orders”

which may include:

          (i)     directing that the matters embraced in the order or
                  other designated facts be taken as established for
                  purposes of the action, as the prevailing party claims;

          (ii)    prohibiting the disobedient party from supporting or
                  opposing designated claims or defenses, or from
                  introducing designated matters in evidence;

          (iii)   striking pleadings in whole or in part;



Case No.: 4:19-cv-00347-MW-MAF
       Case 4:19-cv-00347-MW-MAF Document 64 Filed 06/24/21 Page 4 of 6

                                                                     Page 4 of 6


          (iv)   staying further proceedings until the order is obeyed;

          (v)    dismissing the action or proceeding in whole or in
                 part;

          (vi)   rendering a default judgment against the disobedient
                 party; or

          (vii) treating as contempt of court the failure to obey any
                order . . .

       At this stage, Plaintiffs failed to comply with three discovery orders,

ECF Nos. 42, 44, and 60, and failed to provide formal responses to

Defendants’ discovery requests sent nearly twenty-two months ago. The

Court has been exceedingly generous in allowing Plaintiffs opportunity to

properly litigate their case; however, no other sanctions have been

successful in moving this case forward. The Court may dismiss the case

pursuant to Fed. R. Civ. P. 37(b)(2)(v).

III.   Failure to Comply with Court Orders under Fed. R. Civ. P. 41(b).

       The Eleventh Circuit has explained that “[a] district court has inherent

authority to manage its own docket ‘so as to achieve the orderly and

expeditious disposition of cases.’” Equity Lifestyle Props., Inc. v. Fla. Mowing

& Landscape Serv., Inc., 556 F.3d 1232, 1240 (11th Cir. 2009) (quoting

Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991)). Such authority includes

the power to dismiss a case for failure to prosecute or for failure to comply

with a court order under Fed. R. Civ. P. 41(b). Id.

Case No.: 4:19-cv-00347-MW-MAF
      Case 4:19-cv-00347-MW-MAF Document 64 Filed 06/24/21 Page 5 of 6

                                                                   Page 5 of 6


      Dismissal of the complaint is warranted under Rule 41(b). “The legal

standard to be applied under Rule 41(b) is whether there is a clear record of

delay or willful contempt and a finding that lesser sanctions would not

suffice.” Goforth v. Owens, 766 F.2d 1533, 1535 (11th Cir. 1985) (internal

quotes omitted); accord. Gratton v. Great American Communications, 178

F.3d 1373, 1374 (11th Cir. 1999). Here, the record is clear. The Court cannot

proceed in a case where Plaintiffs failed to formally respond to Defendants’

discovery requests and the Court’s discovery orders or the order to show

cause. The Court warned Plaintiffs that failure to follow Court orders would

likely result in a recommendation of dismissal as a sanction. ECF No. 63.

IV.   Conclusion and Recommendation

      It is respectfully RECOMMENDED that Plaintiffs’ complaint be

DISMISSED for failure to comply with discovery requests and the Court’s

discovery orders pursuant to Fed. R. Civ. P. 37(b)(2)(v) and for failure to

respond to the Court’s order to show cause, pursuant to Fed. R. Civ. P. 41(b)

and N.D. Fla. Loc. R. 41.1. See also Moon v. Newsome, 863 F.2d 835, 837

(11th Cir. 1989) (“While dismissal is an extraordinary remedy, dismissal upon

disregard of an order, especially where the litigant has been forewarned,

generally is not an abuse of discretion.”). It is further recommended that the

case be CLOSED.



Case No.: 4:19-cv-00347-MW-MAF
     Case 4:19-cv-00347-MW-MAF Document 64 Filed 06/24/21 Page 6 of 6

                                                                   Page 6 of 6


     IN CHAMBERS at Tallahassee, Florida on June 24, 2021.

                             s/ Martin A. Fitzpatrick
                             MARTIN A. FITZPATRICK
                             UNITED STATES MAGISTRATE JUDGE


                        NOTICE TO THE PARTIES
      Within fourteen (14) days after being served with a copy of this Report
and Recommendation, a party may serve and file specific written objections
to these proposed findings and recommendations. Fed. R. Civ. P. 72(b)(2).
A copy of the objections shall be served upon all other parties. A party may
respond to another party’s objections within fourteen (14) days after being
served with a copy thereof. Fed. R. Civ. P. 72(b)(2). Any different deadline
that may appear on the electronic docket is for the Court’s internal use only
and does not control. If a party fails to object to the Magistrate Judge’s
findings or recommendations as to any particular claim or issue contained in
this Report and Recommendation, that party waives the right to challenge on
appeal the District Court’s order based on the unobjected-to factual and legal
conclusions. See 11th Cir. Rule 3-1; 28 U.S.C. § 636(b)(1)(C).




Case No.: 4:19-cv-00347-MW-MAF
